Case 1:20-cv-05963-AMD-VMS Document 1 Filed 12/08/20 Page 1 of 6 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------- X
BERISH FREILICH,                                      :
                                                              :   Case No.:
                                    Plaintiff,                :
                                                              :   COMPLAINT
                           - against -                        :
                                                              :
RELIN, GOLDSTEIN & CRANE, LLP,                                :
                                                              :
                                    Defendant.                :
------------------------------------------------------------- X


        BERISH FREILICH (hereinafter referred to as “Plaintiff”), by and through the

undersigned counsel, complains, states and alleges against RELIN, GOLDSTEIN & CRANE,

LLP, (hereinafter referred to collectively as “Defendants”), as follows:

                                             INTRODUCTION

    1. This action seeks to recover for violations of the Fair Debt Collection Practices Act, 15

        U.S.C. § 1692, et seq., (“FDCPA”).

                                     JURISDICTION AND VENUE

    2. This Court has federal subject matter jurisdiction pursuant to 28 U.S.C. §1331 and 15

        U.S.C. § 1692k(d).

    3. Venue is proper under 28 U.S.C. §1391(b) because a substantial part of the events or

        omissions giving rise to the claim occurred in this Judicial District.

    4. At all relevant times, Defendants conducted business within the State of New York.

                                                       PARTIES

    5. Plaintiff is an individual who is a citizen of the State of New York residing in Kings,

        New York.

    6. Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).
Case 1:20-cv-05963-AMD-VMS Document 1 Filed 12/08/20 Page 2 of 6 PageID #: 2




  7. On information and belief, Defendant, is a collection agency with its principal place of

     business located at 28 East Main Street, Suite 1800, Rochester, NY 14614.

  8. Defendants are regularly engaged, for profit, in the collection of debts allegedly owed by

     consumers.

  9. Defendants are “debt collectors” as defined by 15 U.S.C. § 1692a(6).

                                           ALLEGATIONS

  10. Upon information and belief, on a date better known by Defendant, a consumer debt

     belonging to the Plaintiff was assigned or otherwise transferred to Defendants for

     collection.

  11. The debt was primarily for personal, family or household purposes and is therefore a

     “debt” as defined by 15 U.S.C. § 1692a(5).

  12. Despite residing in Kings, New York, the Defendant filed a lawsuit against the Plaintiff

     in the Supreme Court of the State of New York, County of Orange, for the collection of

     said debt.

  13. Plaintiff’s residence is in Kings County, and he has resided in Kings County since the

     early 1990’s. See Plaintiff’s redacted driver’s license attached hereto as Exhibit 1, as well

     as Plaintiff’s wife’s driver’s license attached hereto as Exhibit 2.

  14. In fact, had Defendant actually pulled a driver’s license abstract or conducted a

     reasonable investigation or skip trace as to Plaintiff’s residence, Defendant would have

     easily discovered that Plaintiff resided in Kings, New York.

  15. Despite all of the above, Defendant chose to sue Plaintiff for collection of said debt in

     Orange County, New York.

  16. Defendant allegedly served Plaintiff at an Orange County address.
Case 1:20-cv-05963-AMD-VMS Document 1 Filed 12/08/20 Page 3 of 6 PageID #: 3




  17. Although the Plaintiff was not served, Defendant represented to the state court that

     service was effectuated and on January 24, 2019 filed and obtained a default judgment

     against the Plaintiff. See Affidavit of Service attached hereto as Exhibit 3.

  18. The Affidavit of Service alleges to have served Plaintiff’s spouse, who was between 5’4”

     and 5’6” in height.

  19. However, Plaintiff’s spouse is 5’0”, and weighs significantly less than the amount listed

     in the Affidavit of Service. Compare Exhibit 2 with Exhibit 3.

  20. Using said default judgment, which was obtained via sewer service, Defendant proceeded

     in executing a bank levy on Plaintiff’s account.

  21. When Plaintiff contacted Defendant to inquire why his account was frozen and explain

     that service never occurred as Plaintiff never resided in Orange County, Defendant

     refused to consider the evidence, and instead bullied the Plaintiff into signing a release

     and settlement under duress. See said letter attached hereto as Exhibit 4.

  22. Plaintiff only signed the subject letter due to the duress of having a significant amount of

     money frozen in his bank account, and his inability to wait several weeks for the court to

     hear any request to vacate the judgment as he would be unable to stop all business to wait

     for the court’s decision.

  23. Due to Defendant’s actions, Plaintiff was forced to hand over $10,000.00 lump sum to

     unfreeze his account to allow him to continue his business, despite never being properly

     served, and Defendant’s actions of suing him in a county which never had jurisdiction

     over the Plaintiff and Defendant’s material misstatements to the state court alleging that

     the court had jurisdiction over the subject case and that service occurred.
Case 1:20-cv-05963-AMD-VMS Document 1 Filed 12/08/20 Page 4 of 6 PageID #: 4




  24. In addition to the fear of this judgment obtained via sewer service, Plaintiff was even

     more worried about how many other frivolous lawsuits are possibly out there, now or in

     the future, in counties where he does not reside.

  25. The above constitutes a “communication” as defined by 15 U.S.C. § 1692a(2).

  26. The Defendant misrepresented to the Court that Kings County had jurisdiction over

     Plaintiff or over the subject matter.

  27. The Defendant misrepresented to the Court that Defendant was properly served.

  28. The Plaintiff was confused as to why Defendant would sue him in a faraway county and

     require him to travel hours to defend himself.

  29. Plaintiff was and is fearful of the dishonest and sneaky tactics that Defendant has

     employed in an attempt to confuse him as to where to even go to court to defend himself.

  30. 15 U.S.C. § 1692e(2)(A) prohibits the false representation of the character, amount, or

     legal status of any debt.

  31. 15 U.S.C. § 1692e(10) prohibits the use of any false representation or deceptive means to

     collect or attempt to collect any debt.

  32. 15 U.S.C. § 1692f prohibits a debt collector from using any unfair or unconscionable

     means in connection with the collection of any debt.

  33. 15 U.S.C. § 1692c(b) prohibits a debt collector to communicate with any person other

     than the consumer without the prior permission of the debtor.

  34. 15 U.S.C. § 1692i(a)(2) requires a debt collector to bring a legal action only in a judicial

     district where the contract was signed or where the consumer resided at the

     commencement of the action.
Case 1:20-cv-05963-AMD-VMS Document 1 Filed 12/08/20 Page 5 of 6 PageID #: 5




   35. Defendant’s acts as described above is a false representation of the character of the debt,

      in violation of 15 U.S.C. § 1692e(2)(A).

   36. Defendant’s acts as described above is a false representation of the legal status of the

      debt, in violation of 15 U.S.C. § 1692e(2)(A).

   37. Defendant’s acts as described above is a false representation to collect or attempt to

      collect the debt, in violation of 15 U.S.C. § 1692e(10).

   38. Defendant’s acts as described above is a deceptive means to collect or attempt to collect

      the debt, in violation of 15 U.S.C. § 1692e(10).

   39. Defendant’s acts as described above is the use of an unfair and unconscionable means in

      connection with the collection of a debt, in violation of 15 U.S.C. § 1692f.

   40. Defendant’s acts as described above was a prohibited communication of a debt without

      the Plaintiff’s consent in violation of 15 U.S.C. § 1692c(b)

   41. Defendant’s filing of this lawsuit in Kings County is in violation of 15 U.S.C. §

      1692i(a)(2).

   42. Defendants’ conduct, as described, is a violation of 15 U.S.C. § 1692e(2)(A), 15 U.S.C. §

      1692e(10), 15 U.S.C. § 1692f, 15 U.S.C. § 1692c(b) and 15 U.S.C. § 1692i(a)(2).

                                        JURY DEMAND

   43. Plaintiff hereby demands a trial of this action by jury.

                                    PRAYER FOR RELIEF

WHEREFORE, Plaintiff respectfully requests judgment as follows:

   a. Damages against Defendants pursuant to 15 U.S.C. § 1692k; and

   b. Actual damages against Defendants pursuant to 15 U.S.C. § 1692k(a)(1); and

   c. Plaintiff’s attorneys’ fees pursuant to 15 U.S.C. § 1692k; and
Case 1:20-cv-05963-AMD-VMS Document 1 Filed 12/08/20 Page 6 of 6 PageID #: 6




   d. Plaintiff’s costs of retaining state court counsel to vacate the judgment; and

   e. Plaintiff’s costs; all together with

   f. Such other relief that the Court determines is just and proper.

Dated: December 7, 2020

Brooklyn, New York



                                             _/s/ Joseph Balisok________________
                                             Joseph Balisok, Esq.
                                             251 Troy Ave
                                             Brooklyn, NY 11213
                                             Office (718) 928-9607
                                             Fax (718) 534-9747
                                             Joseph@LawBalisok.com
                                             Attorney for Plaintiff
